Judge REED,
concurring in the result:
I concur with the result of the majority opinion affirming the findings and sentence, as approved on review below. Additionally, I do not believe that any due process rights of this appellant have been violated. However, I write separately to express my own views on the issue raised by appellant concerning the fitness reports written on the judges of this Court. I believe appellant has raised an allegation that this Court is subjected to a form of command influence and that this allegation should be addressed. I discuss the Judge Advocate General’s (JAG) supervisory role over this Court and conclude that such a role is permissible but limited. I also conclude that the Assistant Judge Advocate General (Military Justice) (AJAG) as the JAG’s designee may have a role in this Court’s supervision, but because of the appearance of a conflict of interests inherent in the AJAG’s roles and missions and the way the Office of the AJAG operates, the role must be filled by the JAG himself. Finally, while unlawful command influence might, in some cases, be perceived, it does not appear in appellant’s case, and I determine he has suffered no prejudice.
I.
BACKGROUND
To provide background for a discussion of the issue, I would make the following findings of fact, in addition to those contained in the majority opinion:
The AJAG has primary supervisory responsibility for the performance of the Judge Advocate General’s statutory duties in all military justice and related matters as authorized in the Uniform Code of Military Justice (UCMJ) (10 U.S.C. §§ 801-940), the Manual for Courts-Martial, 1984 (MCM, 1984) and the Manual of the Judge Advocate General (JAG Manual). He also serves as the Officer in Charge (OIC), Navy-Marine Corps Appellate Review Activity (ÑAMARA).1 Falling under him in his role as the OIC are the Appellate Defense Division and the Appellate Government Division.2 As the OIC, ÑAMARA, the AJAG writes the fitness report for the Appellate Defense Division Director, a Navy Commander, 0-5, and for the Appellate Government Division Director, a Marine Corps Colonel, 0-6.3
I judicially note the following: The AJAG is attached to the Office of the Judge Advocate General of the Navy. The Navy and Marine Corps Appellate Judges are attached to ÑAMARA.
The Office of the Judge Advocate General of the Navy is in the executive part of the Department of the Navy. 10 U.S.C. § 5148(b). The Judge Advocate General of the Navy performs his duties under the direction of the Secretary of the Navy. 10 U.S.C. § 5148(d).
The Judge Advocate General of the Navy is assigned to the staff of the Chief of Naval Operations (CNO) as Special Assistant for Legal Services, and is tasked to advise and assist the CNO in formulating and implementing policies and initiatives pertaining to the provision of legal services within the Navy. JAGINST 5400.1A, § 102.b. Additionally, the JAG exercises, for CNO, centralized coordination of the provision of legal services by the Naval Legal Service Command and other judge advocates; effects liaison with the Commandant of the Marine Corps concerning legal service matters of mutual interest to the Navy and Marine Corps; and maintains liaison, for the CNO, with other DOD components, other government agencies, and *923agencies outside the Government on legal service matters affecting the Navy. JAG-INST 5400.1A, § 102.b.
I believe few are aware of how all-encompassing the JAG’s role is, not only in military justice matters, but in personnel actions which affect both trial and appellate judges; the personnel actions are invariably driven by fitness reports. A general knowledge of such involvement is important in discussing the issue of possible command influence through the use of such reports.
A Judge Advocate General has sat on a Commander to Captain promotion board;4 has sat on boards convened to select Navy JAG Corps officers for involuntary early retirement;5 has sat on boards convened to recommend to the Secretary of the Navy the appointment of a Marine Corps officer to serve as the Director, Judge Advocate Division, a general officer (0-7) billet and the senior lawyer in the U.S. Marine Corps;6 has sat on a promotion board to recommend to the Secretary of the Navy that a Marine Corps judge advocate be assigned as the Assistant Judge Advocate General of the Navy (Military Justice) and be eligible to retire as a general officer, with the rank, grade, and pay of such pursuant to 10 U.S.C. § 5149(c);7 has detailed Navy judge advocates to sit as the Assistant Judge Advocate General eligible to retire as a flag officer pursuant to 10 U.S.C. § 5149(c); and details judge advocates to this Court, upon recommendation of a screening board,8 and upon termination of such assignments, approves the reassignment of Navy judges to other billets within the Judge Advocate General’s Corps, unless such judge retires.
II.
POSTURE OF THE CASE
“The Uniform Code of Military Justice confers upon the Judge Advocate General [and the AJAG, his designee,] independent judicial or quasi-judicial responsibilities which are so substantially separated from the mainstream of prosecution that it is at least arguable that his office stands separate and apart from either party to the case.” United States v. Monett, 16 U.S.C.M.A. 179, 180 n. 1, 36 C.M.R. 335, 336 n. 1. If such is true, and I believe it to be, the JAG or the AJAG must accord each party to a military justice proceeding the same respect and the same even-handed treatment that the other receives, regardless of the issue presented. If the AJAG, as the JAG’s designee and the supervisor of both the Appellate Government and Appellate Defense Divisions, treats or appears to treat the parties differently or apparently accords one side favoritism to the detriment of the other, the overall system of military justice suffers. As a result, and not unexpectedly, one party might well allege prejudice, as has occurred here.
I note for the record that appellate defense counsel has been consistently thwarted in her efforts to obtain information or discovery in this case through the efforts of the Appellate Government Division and presumably the personnel assigned to the Office of the AJAG. The Appellate Government Division has claimed attorney work-product privilege for papers forwarded to the JAG requesting that the JAG certify issues to the Court of Military Ap*924peals; appellate defense attorneys, on the other hand, note that their requests for information/certification to the JAG are routinely routed through the Appellate Government Division for comment. Appellate Government Division personnel and personnel attached to the office of the AJAG have generally refused to be interviewed concerning the way that office handles military justice matters, mostly matters of a non-confidential nature; the AJAG has used Appellate Government Division personnel to draft replies to requests from appellate defense counsel; and Appellate Government Division personnel have sought a protective order from this Court to keep Government personnel, including the AJAG and his deputy, from being interviewed.9 While the lawyers assigned to the Appellate Government Division are expected to be advocates, to maintain the needed appearance of impartiality, the AJAG as the JAG’s designee should be above such tactics. As a result of the above, appellant claims a perceived bias by the AJAG in favor of the Government.10 I must concur. However, such a perception of bias is relevant in the case before us only as it relates to matters reflecting on the independence of this Court and as raised in the assignment of error. I believe it has relevance considering, as I discuss later, the AJAG’s role in submitting recommended fitness reports on appellate judges to the JAG.
III.
DISCUSSION
Marine Corps Order P1610.7, para. 6006.2 of 19 March 1988, provides that
[t]he reporting chain for a Marine Corps judge advocate assigned to perform duties as a military [trial] judge will be as defined in applicable military judiciary instructions. Fitness reports shall conform to the general policies described in this Manual and instructions provided by the Judge Advocate General of the Navy, the Chief Judge of the Navy-Marine Corps Trial Judiciary, or the Chief Judge of the U.S. Navy-Marine Corps Court of Military Review.
No such order or instruction exists for appellate military judges, with the result that it is unclear as to what reporting chain exists for appellate judges. In the absence of such an instruction, the criteria used for reporting on Marine Corps appellate judges must be the criteria which apply generally to all Marine Corps officers as listed in the Marine Corps fitness report order itself.11 *925Certainly, there is doubtful authority, as the majority opinion recognizes, for the Assistant Commandant of the Marine Corps to act as the Reviewing Officer on fitness reports for Marine Corps appellate judges.
The Navy fitness reports are governed by NAVMILPERSCOMINST 1611.1A. Nothing within that instruction specifically addresses fitness reports for either appellate or trial court judges.
PROPRIETY OF THE JUDGE ADVOCATE GENERAL SUBMITTING FITNESS REPORTS ON MILITARY JUDGES
The purpose of the Military Justice Act of 1968, Pub.L. 90-632, 82 Stat. 1335, was in part to
redesignate appellate boards of review as ‘courts of military review’ and change somewhat their structure, to increase the independence of military judges and members and other officials of courts-martial from unlawful influence by convening authorities and other commanding officers, and to increase the post-conviction safeguards and remedies available to the accused.
S.Rep. No. 1601, 90th Cong., 2d Sess. 3 (1968), reprinted in 1968 U.S.C.C.A.N. 4501, 4503-04.
The legislative history of the 1968 Act indicates, at least as far as the trial judiciary is concerned, an
intent ... to provide for the establishment within each service of an independent judiciary composed of military judges certified for duty on general courts-martial, who are assigned directly to the Judge Advocate General of the service and are responsible only to him or his designees for direction and fitness ratings.
Id. at 4507-08. However, unlike the language dealing with trial judges, there is neither a codal provision nor any expression in the legislative history of the Military Justice Act of 1968 to indicate congressional intent that appellate judges be assigned to the JAG for their “direction and fitness ratings.” “The purpose of the amendment was to provide a single appellate body for the review of court-martial cases within each service, to improve and enhance the stature and independent status of these appellate bodies, and to provide for sound internal administration within these courts of military review.” Id. at 4515. The legislative history and the testimony before Congress urging the passage of the Military Justice Act of 1968 make clear that the judges of the courts of military review and the military trial judges were to be part of an independent judiciary, responsible only to the Judge Advocate General. Although the UCMJ and the legislative history of the 1968 Act are silent as to either the JAG or the AJAG using fitness reports to report on appellate judges,12 the legislative history is clear that the Judge Advocate General was to play a prominent role in ensuring the independence of the trial and appellate judiciaries.
Appellate defense counsel argue that it is through this very role of protecting the independence of the judiciary that the JAG exercises control or is perceived as exercis*926ing control over the appellate courts.13 He does this, the argument goes, through the use of fitness reports.
The majority opinion today notes that an analysis of the current case under an “unlawful command influence framework [is] not particularly suitable because no specific evidence that the JAG has attempted to influence the Court has been introduced and the case law that has addressed this matter generally requires such evidence to ‘raise the issue’.” However, the Court of Military Appeals has not limited such inquiry to cases only where there is “specific evidence.”
If anything is clear in the Uniform Code of Military Justice, it is the congressional resolve that both actual and perceived unlawful command influence be eliminated from the military justice system. Article 26(c)’s provision for an independent trial judiciary responsible only to the Judge Advocate General certainly was not designed merely to structure a more complicated conduit for command influence. That is to say, the Judge Advocate General and his representatives should not function as a commander’s alter ego but instead are obliged to assure that all judicial officers remain insulated from command influence before, during, and after trial.14
United States v. Ledbetter, 2 M.J. 37, 42 (C.M.A.1976) (emphasis and footnote added).
I note, as did Judge Cox in his separate opinion in United States v. Mabe, 33 M.J. 200 (C.M.A.1991):
Canon 1 of the ABA Code of Judicial Conduct includes this very simple statement, “An independent and honorable judiciary is indispensable to justice in our society.” A judge who lives by the Code cannot be unlawfully influenced by outside pressures.15 A good judge will accept criticism, reflect upon it, and hopefully render the best judgment possible, uninhibited by the dangers which lurk if his judgment does not please the community in which he must function.
Mabe, 33 M.J. at 207 (Cox, J., dissenting in part and concurring in the result) (footnote added). I agree that a good judge will function to the best of his or her ability without any regard to outside influence. However, the discussion following Canon 1 adds: “Deference to the judgments and rulings of courts depends upon public confidence in the integrity and independence of judges. The integrity and independence of judges depends in turn upon their acting without fear or favor.” (Emphasis added.) 16
*927Although addressing a different level of review, the Court of Military Appeals has said: “The accused’s entitlement to an impartial post-trial review ... is a substantial right and the critical first step on the appellate ladder. He is entitled to the completion of this stage without the possibility that it was influenced by the opinion of superior authority.” United States v. Martinez, 11 U.S.C.M.A. 224, 227, 29 C.M.R. 40, 43 (1960).
The Court of Military Appeals has gone to great lengths to ensure not only the impartiality of this Court but also to ensure that there is no appearance of partiality. In United States v. Rojas, 17 M.J. 154 (C.M.A.1984), appellant complained that a senior judge of one of this Court’s panels used notes from the Government lawyer who argued the case in preparing the Court’s opinion. In returning the record of trial for a new review before a different panel, the Court of Military Appeals noted that even if the notes played no part in the panel’s decision, “at the very least, such action impairs confidence in the military appellate process. Whether, as here, in a capital case or in any other case, an appellant is entitled to every assurance that no hidden or unknown influence will play a part in the outcome of his appeal.” Rojas, 17 M.J. at 155 (emphasis added).
Having said this, the Court of Military Appeals has not prohibited the use of fitness reports. In Mabe, the Court recognized that fitness reports could be written on trial judges by the Chief Trial Judge and by the Judge Advocate General of the Navy but limited the areas that legitimately could be commented upon:
We state again today that the fitness-report system cannot be used as a conduit for command complaints against judge-alone sentencing. We also conclude that the majority of the court below committed no legal error in finding for this reason that the Garvin Memorandum [directed at a circuit judge supervised by Judge Garvin and which noted that the recipient judge’s circuit was a circuit of preference in sentencing for servicemembers accused of being unauthorized absentees] constituted command influence.
33 M.J. at 206.
While prohibiting such comments in a fitness report written on a circuit judge, nevertheless, the Court of Military Appeals allowed the Chief, Navy-Marine Corps Trial Judiciary, to provide comments to the JAG, which were then used by the JAG in a report on the trial judge that could, at best, be characterized as average. See United States v. Mabe, 30 M.J. 1254, 1261 n. 2 (N.M.C.M.R.1990) (en banc). This Court did go on to say in that footnote that the input from the chief trial judge did not address matters of in-court judicial discretion.
It should be noted that
[t]he enactment of the Uniform Code of Military Justice eliminated the requirement that The Judge Advocate General participate in action by the board of review. With respect to their decisions, his function is now purely administrative, and he must be content to accept their conclusion or to exercise his authority under ... 10 U.S.C. § 867, to certify the decision to [the Court of Military Appeals].
United States v. Martinez, 11 U.S.C.M.A. at 228, 29 C.M.R. at 44. I submit that this line of decisions also limits those matters the JAG can legitimately consider or comment on in submitting fitness reports on military appellate judges.
The majority opinion in this case notes that any judge may pursue several avenues of redress should he receive a fitness report which intrudes on his judicial independence. However, as also pointed out in the majority opinion, these avenues of redress may be of little value in repudiating “subtle shading of grades or narrative comment in a report,” or even a mediocre ranking on a fitness report. Such reports influence promotions, assignments, and involuntary retirements. I concur with the majority’s view that generally the JAG’s best interest lies in preserving judicial independence. At times, however, the JAG’s and the military leadership’s concerns may be contrary to those of the Court, as in United States *928v. Kossman, 37 M.J. 639 (N.M.C.M.R.1993) (upholding continued viability of 90-day pretrial confinement rule of United States v. Burton); United States v. Holloway, 36 M.J. 1078 (N.M.C.M.R.1993) (en banc) (applying County of Riverside v. McLaughlin, — U.S. -, 111 S.Ct. 1661, 114 L.Ed.2d 49 [1991] to pretrial confinement in the Naval Service); and United States v. Watson, 35 M.J. 602 (N.M.C.M.R.1992) (en banc) (holding post-trial actions invalid where convening authority’s responsibilities transferred without following secretarial regulation). In some cases, these concerns are in direct conflict, i.e., United States Navy-Marine Corps Court of Military Review v. Carlucci, 26 M.J. 328 (C.M.A.1988) and United States v. Billig, 26 M.J. 744 (N.M.C.M.R.1988) (en banc).
So what is the role of the JAG vis-a-vis this Court? Although few, the Federal cases dealing with this subject are enlightening.17 In Chandler v. Judicial Council, 398 U.S. 74, 90 S.Ct. 1648, 26 L.Ed.2d 100 (1970), the Chief Judge of the U.S. District Court for the Western District of Oklahoma filed in the U.S. Supreme Court for leave to file a petition for a writ of mandamus or prohibition addressed to the Judicial Council of the Tenth Circuit, which had entered various orders depriving the petitioner of the assignment of cases filed in the District Court. The Supreme Court denied the motion. The petitioner had sought relief from the Circuit Judicial Council’s temporary order finding petitioner had failed to efficiently discharge his duties and directing that the petitioner was to take no action in any case in the district. The order was entered under 28 U.S.C. § 332, which authorizes each judicial council to make necessary orders for effective administration of the business of the courts within its circuit, and was subsequently modified to allow the petitioner to act on cases currently pending before him.
Following the Chandler decision, the U.S. Court of Appeals for the Eleventh Circuit stated:
The Chandler Court, to be sure, drew back from attempting to define the permissible extent of a circuit council’s administrative powers. Thus it never ruled expressly whether Judge Chandler’s colleagues went too far in refusing to assign him further cases until he had coped with his backlog. The Supreme Court also made it plain that court management powers exercised by a judge’s colleagues could be unconstitutional if they amounted to an undue burden upon the independence of an individual judge____ Nonetheless the Court indicated that for “a complex judicial system [to] function efficiently,” judges are entitled to some degree of “statutory framework and power whereby they might ‘put their own house in order.’ ”
Matter of Certain Complaints Under Investigation, 783 F.2d 1488, 1505 (11th Cir. 1986) (alteration in original) (citations omitted).
As for the argument “that courts are mere collections of individual judges, each of whom is a complete law unto himself or herself,” id., the Eleventh Circuit rejected that notion and stated:
The majority in Chandler indicated that there was no constitutional obstacle to the broadly worded grant of authority to judicial councils, and that the judges of a court could take reasonable management actions affecting all judges provided they were not violative of each judge’s essential independence in respect to decision-making____
Id. (emphasis added). The Court continued:
The key to the disagreement between the Chandler dissenters and the majority may well lie in the fact that whereas the dissenters saw the realm of judicial independence to be all-encompassing, the majority located a judge’s protected independence, more narrowly, “in deciding cases or in any phase of the decisional function.” The Court continued, “[I]t is quite another matter to say that each *929judge in a complex system shall be the absolute ruler of his manner of conducting judicial business.”
Id. at 1506-07. While Chandler did not decide how far a judge’s colleagues might go in the pursuit of administrative goals, it indicated that Congress has some leeway in this area.
In Territorial Court of the Virgin Islands v. Richards, 847 F.2d 108 (3d Cir. 1988), the Territorial Court, an Article I Court, brought action against the Department of the Interior seeking a declaratory judgment and arguing that the authority to audit the Territorial Court resided in the Administration Officer of the United States Courts and not in the Inspector General of the Department of Interior. The Territorial Court, created by the Territorial legislature pursuant to powers granted by an act of Congress, argued that permitting an executive agency to audit a judicial body would violate the constitutional principle that the legislative, executive, and judicial branches are independent and co-equal branches of the government. Citing article IV, § 3, cl. 2, of the U.S. Constitution, the Third Circuit gave short shrift to this argument and, without any reference to the Chandler decision, stated they were “unwilling to find such a constraint on Congress in its relations with the territories of the United States.” 847 F.2d at 112.18
I would conclude from these decisions as well as those by the Court of Military Appeals that the judges of this Court, a creation of Congress, are no more free from all supervision and intervention than are other Federal judges. The question remains, however, whether, if neither actual bias is shown as in the case before us nor even the “appearance of impropriety,” the JAG is precluded from any involvement in the evaluation of appellate judges. I think the clear answer is that he is not. As I read the authorities cited above, the role of the Judge Advocate General is to protect the independence of the judicial system. Clearly, federal and military authorities decry any interference in the judicial decision-making process. While interference is impermissible for the JAG, other areas of possible supervision and administration are not. Appellate military judges are military officers; in addition to their judicial duties, they also have military responsibilities which are compatible with those duties. A fitness report may certainly be used to report on these other military responsibilities.19
The AJAG, however, should play no role in the evaluation of appellate judges. As noted, the AJAG is the person primarily responsible for the performance of JAG’s statutory duties in all military justice and related matters under the UCMJ, the MCM, 1984, and the JAG Manual. As such, his time is devoted almost exclusively to military justice matters. Certainly a great deal of his work is driven by opinions of this Court. Decisions like Holloway, Watson, Kossman, and others, can only increase the workload of AJAG personnel and potentially contradict positions the AJAG may have taken on exactly the same issue in advice or recommendations to the JAG. Not only is the daily work of the AJAG intertwined with the decisions of this Court, the AJAG is himself compared and graded against those very appellate judges. At least an appearance of a conflict of interests arises when the AJAG is asked to submit draft reports on appellate judges, not only whose opinions directly affect the performance of his job but also who are rated against him.
Although the AJAG’s duties are constantly intertwined with military justice *930matters, the JAG’s arguably are not.20 Thus, when the JAG needs input on the performance of appellate judges he logically turns to the person he has designated as responsible for military justice matters, the AJAG. However, because of his own interest in the outcome of the fitness report system and his possible disagreement with opinions from this Court, in submitting recommendations the AJAG is placed in an untenable and possibly compromising position.21
The Chief Judge, Navy-Marine Corps Trial Judiciary, and the Chief Judge, U.S. Navy-Marine Corps Court of Military Review, are each ranked alone and compared to no other;22 such is called a one-of-one report. The stated rationale for doing this is that it would be unfair for other trial judges or appellate judges to be ranked against their Chief Judge because they would always come out second best. The same can be argued as the reason against comparing the AJAG against the Marine Corps judges of the Court of Military Review.23
While it has been said that the Marine Corps regulations currently in effect require the AJAG to be rated against the CMR judges, I do not read the regulations as requiring such a result. See MCO P1610.7C of 4 Nov. 85 (Marine Corps Performance Evaluation System). When this grouping of judges with the AJAG for reporting purposes is added to the present system of allowing the AJAG to prepare suggested fitness reports on the judges of this Court and considering the AJAG’s perceived bias in favor of appellate government counsel as noted above, any argument that the AJAG is impartial is unpersuasive. Removal of the AJAG from the ranking structure of judges and precluding any fitness report recommendations by him would obviate what appears to me to be a clear conflict of interests.
From the above perhaps too lengthy discussion, I conclude that:
(1) Interference in or comment on judicial decision-making process or the consideration of the outcome in particular cases by the JAG, or the AJAG as his designee, in a fitness report or in any other manner is impermissible.
(2) In order for an appellate judge to be properly evaluated by the JAG in a fitness report, specific objective criteria must be developed, specifically excepting judicial decision-making process;24 such has not been done and, to the extent that criteria currently being used violate this principle, such criteria should no longer be used;
(3) The practice of ranking appellate judges should, be discontinued. In the absence of specific objective criteria, “an objective, disinterested observer fully informed of the facts would entertain a significant doubt that justice was being *931done”25 and would perceive an appearance of command influence.
As for this appellant, I conclude that he has not been prejudiced. While an allegation of command influence, including the appearance of command influence, may legitimately be raised in an appropriate case, and may carry the day and mandate reversal, appellant’s is not such a case.
I do not believe that any reasonable person could possibly conclude that the JAG, or any other person or party in a position to exert influence on the judges of this Court, would have any particular interest in appellant’s case. Pursuant to his pleas, appellant was found guilty. He specifically requested a bad conduct discharge at trial. He has raised no specific error to this Court other than a general attack on its judges. He has posited no possible reason that the JAG or the AJAG would have any interest in him. I thus would affirm the findings and sentence as approved on review below.

. Judge Advocate General Instruction (JAG-INST) 5400.1A of 6 July 1992, § 107.


. Id.


. Information provided to this Court, en banc, during oral argument, 23 March 1993.


. At least one of this Court's former judges, an officer in the grade of 0-5, failed selection to the grade of 0-6 subsequent to his assignment to this Court. Furthermore, in the past, one sitting judge of this court failed to select for 0-6.


. In the past, at least one of this Court’s sitting judges has been selected for involuntary early retirement, although not on a board in which the JAG participated.


. See 10 U.S.C.A. § 5046 (West Supp.1992). At least one of the former judges of this Court has gone on to serve as the Director, Judge Advocate Division, serving as a brigadier general and retiring as such.


. At least two of this court’s former judges were subsequently assigned as the AJAG (Military Justice) and were retired in the grade of brigadier general.


. JAGINST 5817.1 of 18 Nov. 1991 Subj: Judicial Screening Board. "The report of the Board is advisory in nature and does not restrict whatsoever the statutory authority of the Judge Advocate General to make judicial appointments.” JAGINST 5817.1 j[4g.


. This Court denied that request and eventually ordered the AJAG to respond to inquiries requested by appellate defense. Had appellate defense pursued the matter and established relevancy and necessity, requests for further interrogatories of the AJAG and the JAG would have been considered by me.


. Defense has been thwarted in any reasonable effort, outside judicial decree, to obtain information. Most of the facts revealed in this case result from disclosure by this Court. Facts were revealed by the AJAG (Military Justice) only after an order of this Court and then with a preface to the Government’s perplexity over “this Court’s support for this frivolous litigation.”


. As military judges it is difficult for us to understand what criteria are used to evaluate us. We are aware of the fitness report orders but have received no explanation of how those criteria are used to report on us as members of the judiciary.
I also observe that little is known outside the Court, itself, of the work of individual judges, and Article 66(g) of the UCMJ prohibits anyone who is in the best position to evaluate those things usually associated with assessing someone else's performance from participating in the process. Those measures of performance noticeable to anyone outside the Court are essentially those few published opinions (and for someone particularly close to military appellate work, unpublished opinions) that are individually subscribed. Those few published opinions for some judges may represent only 2 or 3 percent of the cases he or she is assigned as lead judge and 1 percent or fewer of those cases in which that judge actually participates. For other judges, the percentages may be far less, and the frequency of unpublished opinions that are individually attributed is hardly more than a few percentage points higher than for published opinions.
In the last six bound volumes of the Military Justice Reporter (volumes 30 through 35), encompassing approximately the last 3 years, this Court has published fewer than 200 opinions. Volume 29 contains no NMCMR decisions. The workload of this Court during any one of those 3 years has been in excess of 3000, if not 4000, cases.
Consequently, the work of an appellate judge on this Court visible to the outside observer is a *925mere fraction of what that judge actually does. That visible fraction tends to be cases that may be more noteworthy or controversial because of the holding.


. Section 2(27) amends article 66 (boards of review) by redesignating the boards as “courts of military review" and by directing each judge advocate general to establish a single court of military review in the place of the “one or more boards of review” provided for in the present article 66(a)____ The purpose of the amendment is to provide a single appellate body for the review of court-martial cases within each service, to improve and enhance the stature and independent status of these appellate bodies, and to provide for sound internal administration within these courts of military review.
S.Rep. No. 1601 at 4514-15 (emphasis added). Congressman Philbin in his report to the House of Representatives on the Military Justice Act of 1968 (H.R. 15971) noted
The bill changes the name of the intermediate appellate agencies in the military from boards of review to courts of military review. The bill requires that the judges of these courts and the military judges of courts-martial be part of an independent judiciary, responsible only to the Judge Advocate General.
114 Cong.Rec. 23, 30564 (1968).


. This concern needs to be considered in light of the JAG’s overall role in assignments, promotions, and other personnel matters.


. The Court of Military Appeals noted in Led-better that the appearance of judicial tampering could be eliminated by congressional action to provide some form of tenure for all judges in the military justice system. See United States v. Ledbetter, 2 M.J. 37, 43 n. 12 (C.M.A.1976).


. Military judges at the trial or appellate level have a
sworn obligation to perform their judicial duties — this obligation existing both under their oaths as military officers and under their oaths as judges. The first Canon of Judicial Conduct requires that judges uphold the independence and integrity of their courts. ABA Code of Judicial Conduct, Canon 1 (1972). When, in 1968, Congress changed the title “law officer" to "military judge” and “board of review member" to “appellate military judge," see Pub.L. No. 90-632, §§ 2(8) and 2(27), 82 Stat. 1336, 1941, it certainly intended that military judges would be subject to this Canon — which is applicable to all other judges throughout the United States. Indeed, for Congress to name someone a "judge" and not intend for him to perform his duties as a "judge” would be to perpetrate a fraud on servicemembers and on the American public. It follows that a military judge — whether at the trial or appellate level — who fails to uphold the independence and integrity of his court is guilty of dereliction of duty and has violated the Uniform Code.
United States Navy-Marine Corps Court of Military Review v. Carlucci, 26 M.J. 328, 336 (C.M.A. 1988).


. Anecdotal stories exist concerning former judges who believe their careers may have been adversely affected by service on this Court. The affidavit of a former judge submitted by appellant is one such example. The importance of the affidavit is not whether this judge’s career was affected by his tour on this Court but his belief that it was.


. The Court of Military Appeals has held that Federal practice applies to court-martial procedures if not incompatible with military law or with the special requirement of the military establishment. See United States v. Knudson, 4 U.S.C.M.A. 587, 591, 16 C.M.R. 161, 165 (1954).


. The majority, in its analysis, attempts to draw parallels between the military justice system and the system dealing with administrative law judges. I do not find the analogy helpful. A defendant has much more to lose — his liberty and, in some cases even his life — than a respondent in an administrative proceeding.


. Such responsibilities might include personal appearance in uniform, physical conditioning, temperament, efficiency, productivity, etc. In this regard it might be helpful to elicit comments from military judges, the Association of American Judges, the American Bar Association, and others.


. An argument posited by some on the validity of the JAG writing reports on appellate judges is his impartiality because of his distance from the military justice scene. Two factors augur against this position of neutrality: (1) information on military justice matters is filtered by the AJAG on the way to the JAG — as explained earlier, the AJAG is not necessarily impartial; and (2) although the JAG arguably spends only a small amount of time on military justice, the military matters he spends time on are the high visibility, high profile cases in which the senior leaders of the Naval Service have an interest.


. Some may argue that the only impact that a fitness report has on a judge is whether a judge makes flag or general officer rank. More is at stake than that. Junior judges hope for a coveted follow-on tour; 0-5’s hope to make 0-6 (although there are no 0-5’s on this Court today there have been in the past and the Army routinely assigns 0-5’s to its Court); 0-6’s hope to avoid involuntary selective early retirement if they are not ready to retire; Marine 0-6’s may seek the AJAG (Military Justice) billet which in the recent past has allowed an 0-6 to retire as an 0-7; etc.


. This fact as to the Chief Judge of the trial judiciary was admitted by the Government in its oral argument before this Court.


. It is judicially noted that the Assistant Judge Advocate General (Civil Law), the counterpart of the AJAG (Military Justice), is rated by the JAG, as one-of-one, and compared against no other for fitness report purposes.


. Logic, analytical ability, knowledge, loyalty, et al, should be excluded as criteria.


. United States v. Berman, 28 M.J. 615, 616-18 (A.F.C.M.R.1989).